                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV-16-01530-R-E                                            Date: August 7, 2019
Title       Hoffman v. Screen Actors Guild Producers Pension Plan, et al.




Present: The Honorable:       R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE


                   Christine Chung                                      Not Present
                    Deputy Clerk                                 Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                 Not Present                                        Not Present


Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL FOR
             FAILURE TO COMPLY WITH COURT ORDER AND FILE THE
             PROPER SETTLEMENT DOCUMENTS

        On May 23, 2019, the parties were ORDERED to attend a settlement conference with
Magistrate Judge Charles Eick. On June 18, 2019, Magistrate Judge Eick entered a “Settlement
Conference Order” (“SC Order”) ORDERING the parties to comply with the requirements set
forth in the SC Order. On July 22, 2019, because Plaintiff failed to comply with paragraph 7 of
the SC Order, Magistrate Judge Eick vacated the settlement conference. Accordingly, no
settlement conference was held.

       Plaintiff is hereby ORDERED TO SHOW CAUSE in writing by not later than
August 13, 2019 why this action should not be dismissed for Plaintiff’s failure to comply with
Court Order and for failure to file the proper settlement documents.

        In accordance with Rule 78 of the Federal Rules of Civil Procedure and Local Rule 7-15,
no oral argument of this matter will be heard unless ordered by the court. The Order will stand
submitted upon the filing of the response to the Order to Show Cause. Failure to timely respond
to the Court's Order will result in the dismissal of the action.

        IT IS SO ORDERED.
                                                                                                0:00
                                                                   Initials of Preparer   cch



CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 1
